                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

IN RE ANTHONY JACOWAY,
LISA JACOWAY
                                                                       Bankruptcy Case Number
                                                                          19-80658-CRJ-7
         Debtors,

ANTHONY JACOWAY,
LISA JACOWAY

         Plaintiffs,
                                                                       Adversary Proceeding No.
v.                                                                        21-80063-CRJ

HIGHLANDS MEDICAL CENTER, and
HOLLOWAY CREDIT SOLUTIONS, LLC,


          Defendants.

                                     NOTICE OF PRO TANTO SETTLEMENT

            COMES NOW Plaintiffs Anthony and Lisa Jacoway by and through their
     undersigned counsel, and hereby informs the Court that a pro tanto settlement of the
     present matter has been reached as to all stay violation claims of Plaintiffs Anthony and
     Lisa Jacoway against Defendant Holloway Credit Solutions, LLC only.
            Plaintiff, therefore, requests that this honorable Court vacate all dates currently
     set on the calendar for the present matter as to Defendant Holloways Credit Solutions,
     LLC only and give the parties 60 days to file the necessary settlement and dismissal papers.


 Respectfully submitted this the 4th day of August, 2021.
                                                         /s/ John C. Larsen
                                                         John C. Larsen
                                                         Attorney for the debtors/plaintiffs
                                                         Anthony and Lisa Jacoway
 OF COUNSEL:
 LARSEN LAW P.C.
 1733 Winchester Road
 Huntsville, Alabama 35811
 (256) 859-3008
 john@jlarsenlaw.com
                                     CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing has been served upon the parties
listed below electronically, or by depositing copies of this notice in the United States Mail,
properly addressed and postage prepaid, and electronically on Judith Thompson, Chapter 7
Trustee, on this the 4th day of August, 2021.


J. Knox Argo
Attorney for Holloway Credit Solutions, LLC
6706 Taylor Circle
Montgomery, AL 36117
knox@jknoxargopc.com


Judith Thompson
Chapter 7 Trustee
P.O. Box 18966
Huntsville, AL 35804

                                                      /s/ John C. Larsen
